Title: From William Smith to John Quincy Adams, 25 January 1804
From: Smith, William
To: Adams, John Quincy



Dear Sr.
Boston. 25th Jany. 1804

Your favor of the 14th Instant I recd last Evg. The Act you inclos’d is one of the most extraordinary that ever was taken up by a Legislature to authorize the P of US. to deny the rights of hospitality to any Ship of Warr upon the evidence most probably of a few drunken Sailors. it is the opinion of those to whom I have shewn it that it will soon tend to involve us in a Maritime Warr with Great Britain—I have herd but of few instances of any Men taken out of our Ships, & I know of some in my employ imprest in a British Port immediately return’d on a proper representation to the Admiral in which my Captain was treated with the greatest attention & politeness—If American Seamen are carefull to have their protection they seldom meet with the least molestation. Nine times out of Ten, the treatment the Masters receive is owing to their own misconduct.—Suppose the Captain of a Man of Warr shou’d conduct in an improper manner are we to hazard all our property afloat merely for the misconduct of one Man or even half a dozen. where is your Treaty if you deny him entrance into your port. It is the opinion of every one, that is the most dangerous Act as it respects the property of Merchants that is afloat of any Act ever yet bro’t out of the Philosopher’s Closet. it is putting the power of Peace or Warr at the discretion of one Man. I hope for the Honor & Interest of my Country that such a Bill will never pass to a second reading. excuse this scrawl—
Mrs. Smith joins me in regards to you & Mrs. A.
Yrs 
Wm. Smith